Title: To Alexander Hamilton from Francisco de Miranda, 1 April 1797
From: Miranda, Francisco de
To: Hamilton, Alexander


a Paris ce 1. avril 1797.
Mon cher et respectable ami,
C’est depuis quatre ans que je reprends la plume pour vous dire que je suis encore au Nombre des vivans qui restent en france depuis la tyrannie. Voici un Livre qui vient de paraitre sur la Révolution française pas Desodoards. Il contient tous les faits principaux, et indique les Causes, avec Connaissances, Impartialité, et modération à mon avis. Et tous Ceux qui Connaissent à fonds la révolution, m’ont confirmé dans cette opinion que j’avais formée d’abord en le lisant. Ne manquer pas de le lire immédiatement, et de le faire passer après au nouveau président, s’il ne l’a pas lu encore. Mrs Paine et M——e, qui sont déja partis d’ici pour se rendre ches Vous, ne seront pas peutetre du mème-avis; mais je crois qu’ils ont mieux Connu le système des Jacobins, que celui de la révolution française. Enfin il est certain, mon ami, que l’ex-President Washington fit une faute bien grave en envoyant ici pour ambassadeurs Mr Morris, et Mr. Monroe, tous deux exagerés dans un sens Contraire. Il est vrai que le premier est un homme infiniment plus instruit, et bien moins extravagant que l’autre. P——e est devenu un Marat tout à fait—Dieu veuille qu’il ne fasse pas plus de mal au nouveau monde, que l’autre n’en a fait à la france.
Adieu, mon cher ami, continuer à soutenir avec Courage la Cause de la Liberté, que tant de brigands et d’ignorants deshonorent depuis cinq ans, tout en prétendant de l’aimer et de la défendre. Je suis réuni ici (et pour cela persécuté encore) avec le petit nombre de ceux qui la connaissent et qui la défendent Sincérement; Veuille la Providence nous accorder du Succès pour le bonheur de ces pays ci ainsi que pour la tranquillité des autres, au moins. Donnez moi des nouvelles de nos amis communs Knox, et W. Duer. Faites leur bien des Complimens de ma part, en leur Communiquant la partie de cette lettre—si que Vous jugerez à propos, aussi bien que le livre. Je Vous prie de présenter mes respectueux Complimens au gl. Washington—ainsi qu’à tous mes amis à New York &c. &c.
Yours most sincerely
F. Miranda.

P.S. Je viens de Recevoir dans le moment une Lettre de Mr. Monroe, par son Secretaire Mr. Prevost. Le contenue de cette Lettre me fait soupçoner quelque cabale ou intrigue des Mess. Paine, et M——e (avec qui je n’ai jamais eû aucume liaison) ainsi je m’empresse de vous envoier Copie de cette petite Correspondence, pour vous mettre à même de pouvoire Repondre aux Calomnies qui sont les armes de la Secte Jacobitte.

Alex: Hamilton, Esqe. at Newyork.
